Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims refer to a type 0 and type 1 allocation type. Nothing in the preceding claims or the claims themselves explain what is meant by type 0 or type 1. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1 - 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cirik, U.S. Patent Publication No. 2019/0357262.
Cirik teaches:

1. A method, comprising: 
	receiving, by a device, first downlink control information (DCI) through a first bandwidth part (BWP), wherein the first DCI comprises a BWP indication and a first frequency domain resource allocation indication, and a second BWP is indicated by the BWP indication (DCI contains information on a new BWP identified by the BWP indicator, [0295]); and 
	in response to a first resource allocation type and a second resource allocation type being configured for the second BWP, and in response to a size of an information field of the first frequency domain resource allocation indication being less than a size of an information field of a second frequency domain resource allocation indication, indicating, by the first frequency domain resource allocation indication, a frequency domain resource in the second BWP through the first resource allocation type, and the second frequency domain resource allocation indication is receivable in the second BWP to indicate the frequency domain resource in the second BWP (UE may activate or switch to another BWP based upon information of the BWP indicator field, any switching or activation would inherently require a resource assignment, [0312] – [0313], the size of the bit field is based on the number of BWP, [0343]).  

2. The method according to claim 1, further comprising determining the frequency domain resource in the second BWP according to the first frequency domain resource allocation indication through the first (DCI contains information on a new BWP identified by the BWP indicator, [0295]).  

3. The method according to claim 1, wherein the first resource allocation type is a type o and the second resource allocation type is a type 1 (DCI include formats 1_1 and 1_0, [0333], as there is no clarification on what is meant by type, anything which could include multiple formats is considered functionally equivalent to type 0 and type 1).  

4. The method according to claim 1, wherein: 
	the first frequency domain resource allocation indication comprises N bits, and the N bits respectively correspond to resource block groups (RBG) o to RBG (N-1) in the second BWP, wherein N is an integer greater than or equal to 1 (the size of the bit field is based on the number of BWP, [0343]); and 
	for each of the N bits, when a value of a respective bit of the N bits is 1, the frequency HW 85717009US07-110-domain resource in the second BWP comprises a RBG corresponding to the respective bit (a bit map is utilized to activate/deactivate BWP or switch to another BWP, [0333] – [0334], the choice of whether a 1 or 0 should activate or deactivate a BWP is purely a design choice and not given much patentable weight); or 
	when a value of the respective bit is not 1, the frequency domain resource in the second BWP does not comprise a RBG corresponding to the respective bit (a bit map is utilized to activate/deactivate BWP or switch to another BWP, [0333] – [0334]).  

5. The method according to claim 4, wherein N is equal to a quantity of RBGs comprised in the second BWP (the size of the bit field is based on the number of BWP, [0343]).  

6. The method according to claim 1, wherein second DCI comprises the second frequency domain resource allocation indication, and the second DCI is received in the second BWP (multiple DCI are utilized to transmit allocation information, [0333]).  

7. A method, comprising: 
	sending first downlink control information (DCI) through a first bandwidth part BWP, wherein the first DCI comprises a BWP indication and a first frequency domain resource allocation indication, and a second BWP is indicated by the BWP indication (DCI contains information on a new BWP identified by the BWP indicator, [0295]); and 
	in response to a first resource allocation type and a second resource allocation type being configured for the second BWP, and in response to a size of an information field of the first frequency domain resource allocation indication is less than a size of an information field of a second frequency domain resource allocation indication, indicating, by the first frequency domain resource allocation indication, a frequency domain resource in the second BWP through the first resource allocation type, and the second frequency domain resource allocation indication is transmittable in the second BWP to indicate the frequency domain resource in the second BWP (UE may activate or switch to another BWP based upon information of the BWP indicator field, any switching or activation would inherently require a resource assignment, [0312] – [0313], the size of the bit field is based on the number of BWP, [0343]).  

(DCI include formats 1_1 and 1_0, [0333], as there is no clarification on what is meant by type, anything which could include multiple formats is considered functionally equivalent to type 0 and type 1).  

9. The method according to claim 7, wherein: 
	the first frequency domain resource allocation indication comprises N bits, and the N HW 85717009US07-111-bits respectively correspond to resource block groups (RBG) o to RBG (N-1) in the second BWP, wherein N is an integer greater than or equal to 1 (the size of the bit field is based on the number of BWP, [0343]); and 
	for each of the N bits, when a value of a respective bit of the N bits is 1, the frequency domain resource in the second BWP comprises a RBG corresponding to the respective bit, or when a value of the respective bit is not 1, the frequency domain resource in the second BWP does not comprise a RBG corresponding to the respective bit (a bit map is utilized to activate/deactivate BWP or switch to another BWP, [0333] – [0334]).  

10. The method according to claim 9, wherein N is equal to a quantity of RBGs comprised in the second BWP (the size of the bit field is based on the number of BWP, [0343]).  

11. The method according to claim 7, wherein second DCI comprises the second frequency domain resource allocation indication, and the second DCI is transmitted in the second BWP (multiple DCI are utilized to transmit allocation information, [0333]).  


	a non-transitory memory (memory, [0072]); and 
	a processor coupled to the non-transitory memory (processor, [0072]), wherein processor is configured to: 
	receive first downlink control information (DCI) through a first bandwidth part (BWP), wherein the first DCI comprises a BWP indication and a first frequency domain resource allocation indication, and a second BWP is indicated by the BWP indication (DCI contains information on a new BWP identified by the BWP indicator, [0295]); and 
	in response to a first resource allocation type and a second resource allocation type being configured for the second BWP, and in response to a size of an information field of the first frequency domain resource allocation indication being less than size of an information field of a second frequency domain resource allocation indication, indicate, by the first frequency domain resource allocation indication, a frequency domain resource in the second BWP through the first resource allocation type, and the second frequency domain resource allocation indication receivable in the second BWP to indicate the frequency domain resource in the second BWP (UE may activate or switch to another BWP based upon information of the BWP indicator field, any switching or activation would inherently require a resource assignment, [0312] – [0313], the size of the bit field is based on the number of BWP, [0343]).  

(DCI contains information on a new BWP identified by the BWP indicator, [0295]).  

14. The apparatus according to claim 12, wherein the first resource allocation type is a type o and the second resource allocation type is a type 1 (DCI include formats 1_1 and 1_0, [0333], as there is no clarification on what is meant by type, anything which could include multiple formats is considered functionally equivalent to type 0 and type 1).  

15. The apparatus according to claim 12, wherein: the first frequency domain resource allocation indication comprises N bits, and the N bits respectively correspond to resource block groups (RBG) o to RBG (N-1) in the second BWP, wherein N is an integer greater than or equal to 1 (a bit map is utilized to activate/deactivate BWP or switch to another BWP, [0333] – [0334], the choice of whether a 1 or 0 should activate or deactivate a BWP is purely a design choice and not given much patentable weight); and 
	for each of the N bits, when a value of a respective bit of the N bits is 1, the frequency domain resource in the second BWP comprises a RBG corresponding to the respective bit, or when a value of the respective bit is not 1, the frequency domain resource in the second BWP does not comprise a RBG corresponding to the respective bit (a bit map is utilized to activate/deactivate BWP or switch to another BWP, [0333] – [0334]).  

(the size of the bit field is based on the number of BWP, [0343]).  

17. The apparatus according to claim 12, wherein second DCI comprises the second frequency domain resource allocation indication, and the second DCI is received in the second BWP (multiple DCI are utilized to transmit allocation information, [0333]).  

18. The apparatus according to claim 12, further comprising a transceiver, and the transceiver is used by the apparatus to communicate with a network device (communications interface, [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any art not specifically addressed in this office action is utilized to demonstrate the state of the art at the time of filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463